BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40


                                                                                               CIC0023
   o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
        to Research                                                      trees, shrubs or plants that are
                                                                         "stock" or part of a vegetative roof).
        Except as provided in SECTION A.
        COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
        r. Valuable Papers and Records, the
        cost to research, replace or restore the in-            a.   Covered Causes of Loss
        formation on "valuable papers and rec-                       Covered Causes of Loss means direct
        ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
        "electronic data".                                           ited in this Coverage Part.
        This does not apply to "valuable papers                 b.   Exclusions
        and records" held for sale by you.
                                                                     (1) We will not pay for "loss" caused di-
   p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
        Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
        cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                         any other cause or event that con-
        (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
            or                                                           quence to the "loss".
        (2) Are operated principally away from                           (a) Ordinance or Law
            the "premises".
                                                                              Except as provided in SECTION
        This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                              Coverages, g. Ordinance or
        (1) Vehicles or self-propelled machines                               Law, the enforcement of or
            or autos you manufacture, process or                              compliance with any ordinance
            warehouse;                                                        or law:
        (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
            other than autos, you hold for sale;                                   use or repair of any building
        (3) Rowboats or canoes out of water and                                    or structure; or
            located at the "premises"; or                                     2)   Requiring the tearing down
        (4) Trailers, but only as provided in                                      of any building or structure,
            SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
            erage Extensions, o. Trailers                                          ing its debris.
            (Nonowned Detached).                                              This exclusion applies whether
   q.   Property While Outside of Buildings                                   "loss" results from:

        The following property while outside of                               1)   An ordinance or law that is
        buildings (except as provided in SEC-                                      enforced even if the building
        TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
        tensions):                                                                 damaged; or

        (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                   curred to comply with an or-
        (2) Signs, except:                                                         dinance or law in the course
                                                                                   of construction, repair, ren-
            (a) Signs attached to a covered                                        ovation,    remodeling     or
                 building or structure;                                            demolition of any building or
            (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                 ance is shown in the Declara-                                     debris, following a direct
                 tions.                                                            "loss" to that building or
                                                                                   structure.
        (3) Outdoor    fences, except outdoor
            fences for which a Limit of Insurance                        (b) Earth Movement
            is shown in the Declarations;                                     1)   Earthquake, including trem-
        (4) Radio antennas, television antennas                                    ors and aftershocks and any
            or satellite dishes; including their                                   earth sinking, rising or shift-
            lead-in wiring, masts, and towers;                                     ing related to such event;
            and                                                               2)   Landslide, including any
                                                                                   earth sinking, rising or shift-
                                                                                   ing related to such event;

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 5 of 40


                                                                                             CIC0025
               3)   Mine subsidence, meaning                                act of nature or is otherwise
                    subsidence of a man-made                                caused.
                    mine, whether or not mining
                    activity has ceased;                               (c) Governmental Action

               4)   Earth sinking (other than                               Seizure or destruction of proper-
                    "sinkhole collapse"), rising                            ty by order of governmental au-
                    or shifting including soil                              thority. However, we will pay for
                    conditions which cause set-                             "loss" caused by or resulting
                    tling, cracking or other dis-                           from acts of destruction ordered
                    arrangement of foundations                              by governmental authority and
                    or other parts of realty. Soil                          taken at the time of a fire to pre-
                    conditions include contrac-                             vent its spread, if the fire would
                    tion, expansion, freezing,                              be covered under this Coverage
                    thawing, erosion, improperly                            Part.
                    compacted soil and the ac-                         (d) Nuclear Hazard
                    tion of water under the
                    ground surface.                                         Nuclear reaction or radiation, or
                                                                            radioactive contamination, how-
               But if Earth Movement, as de-                                ever caused.
               scribed in (b)1) through 4)
               above, results in fire or explo-                        (e) Utility Services
               sion, we will pay for the "loss"
               caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                 TION A. COVERAGE, 5.
               5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                    or effusion. But if volcanic                                 Utility Services, the failure
                    eruption, explosion or effu-                                 of power, communication,
                    sion results in fire, building                               water or other utility ser-
                    glass breakage or volcanic                                   vices supplied to the "prem-
                    action, we will pay for the                                  ises", however caused, if
                    "loss" caused by that fire,                                  the failure:
                    building glass breakage or
                    volcanic action.                                             a) Originates away from
                                                                                      the "premises"; or
                    Volcanic action means di-
                    rect "loss" resulting from the                               b) Originates at the "prem-
                    eruption of a volcano when                                        ises", but only if such
                    the "loss" is caused by:                                          failure involves equip-
                                                                                      ment used to supply
                    a)   Airborne volcanic blast                                      the utility service to the
                         or    airborne   shock                                       "premises"      from     a
                         waves;                                                       source away from the
                                                                                      "premises".
                    b) Ash, dust or particulate
                         matter; or                                              Failure of any utility service
                                                                                 includes lack of sufficient
                    c)   Lava flow.                                              capacity and reduction in
                    With respect to coverage for                                 supply. "Loss" caused by a
                    Volcanic Action, all volcanic                                surge of power is also ex-
                    eruptions that occur within                                  cluded if the surge would
                    any 168-hour period will                                     not have occurred but for an
                    constitute a single occur-                                   event causing the failure of
                    rence.                                                       power.

                    Volcanic action does not in-                                 However, if the failure or
                    clude the cost to remove                                     surge of power, or the fail-
                    ash, dust or particulate mat-                                ure of communication, wa-
                    ter that does not cause di-                                  ter, wastewater removal or
                    rect "loss" to the described                                 other utility service results in
                    property.                                                    a Covered Cause of Loss,
                                                                                 we will pay for that portion
               This Earth Movement exclusion                                     of "loss" caused by that
               applies regardless of whether                                     Covered Cause of Loss.
               any of the above, in paragraphs
               1) through 5), is caused by an                                    Communication services in-
                                                                                 clude but are not limited to
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 6 of 40


                                                                                                    CIC0026
                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a) The unusual or rapid                                 (g)5) is caused by an act of na-
                        accumulation or runoff                              ture or is otherwise caused. An
                        of rain or surface wa-                              example of a situation to which
                        ters from any source; or                            this exclusion applies is the situ-
                    b) Waves, tidal waters,                                 ation where a dam, levee, sea-
                        tidal waves (including                              wall or other boundary or con-
                        tsunami); or                                        tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c) Water     from     rivers,                           tain the water.
                        ponds, lakes, streams,
                        or any other body of                                However, if any of the above, as
                        water that rises above,                             described in Paragraphs (g)1)
                        overflows from, or is                               through (g)5), results in fire, ex-
                        not contained within its                            plosion or sprinkler leakage, we
                        natural or man-made                                 will pay for that portion of "loss"
                        boundary;                                           caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40


                                                                                           CIC0027
               2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                    ply:
                                                                             Smoke, vapor or gas from agri-
                    a)   When "fungi", wet or                                cultural smudging or industrial
                         dry rot or bacteria re-                             operations.
                         sults from fire or light-
                         ning; or                                       (d) Miscellaneous Causes of Loss

                    b) To the extent that cov-                               1)   Wear and tear;
                         erage is provided in                                2)   Rust or other corrosion, de-
                         SECTION A. COVER-                                        cay, deterioration, hidden or
                         AGE, 5. Coverage Ex-                                     latent defect or any quality
                         tensions, g. "Fungi",                                    in property that causes it to
                         Wet Rot, Dry Rot and                                     damage or destroy itself;
                         Bacteria - Limited
                         Coverage with respect                               3)   Smog;
                         to "loss" from a cause
                         of loss other than fire or                          4)   Settling, cracking, shrinking
                         lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                              5)   Nesting or infestation, or
           apply whether or not the "loss" event                                  discharge or release of
           results in widespread damage or af-                                    waste products or secre-
           fects a substantial area.                                              tions, by insects, birds, ro-
                                                                                  dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                           6)   Mechanical breakdown, in-
                                                                                  cluding rupture or bursting
           (a) Electrical Current                                                 caused by centrifugal force.
                                                                                  However, if mechanical
               Artificially generated electrical,                                 breakdown results in eleva-
               magnetic or electromagnetic en-                                    tor collision, we will pay for
               ergy that damages, disturbs, dis-                                  that portion of "loss" caused
               rupts or otherwise interferes with                                 by that elevator collision; or
               any:
                                                                             7)   The following causes of loss
               1)   Electrical or electronic wire,                                to personal property:
                    device, appliance, system
                    or network; or                                                a) Marring or scratching;
               2)   Device, appliance, system                                     b) Except as provided in
                    or network utilizing cellular                                    SECTION A. COVER-
                    or satellite technology.                                         AGE, 4. Additional
                                                                                     Coverages, a. Change
               For the purpose of this exclu-                                        in Temperature or
               sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
               tromagnetic energy includes but                                       erage Extensions, q.
               is not limited to:                                                    Utility Services;
               1)   Electrical current, including                                      i)   Dampness or dry-
                    arcing;                                                                 ness of atmos-
               2)   Electrical charge produced                                              phere; and
                    or conducted by a magnetic                                         ii) Changes in or ex-
                    or electromagnetic field;                                               tremes of      tem-
               3)   Pulse of     electromagnetic                                            perature.
                    energy; or                                               However, if an excluded cause
               4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                    microwaves.                                              7) results in a "specified cause
                                                                             of "loss" or building glass break-
               However, if fire results, we will                             age, we will pay for that portion
               pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                             fied cause of loss" or building
           (b) Delay or Loss of Use                                          glass breakage.
               Delay, loss of use or loss of
               market.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                   Page 8 of 40


                                                                                                    CIC0028
           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)   An abrupt falling down or
               caused by or resulting from                                       caving in;
               freezing, unless:
                                                                            2)   Loss of structural integrity,
               1)   You did your best to main-                                   including separation of parts
                    tain heat in the building or                                 of the property or property
                    structure; or                                                in danger of falling down or
                                                                                 caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)   Any cracking, bulging, sag-
                    heat was not maintained.                                     ging, bending, leaning, set-
                                                                                 tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                        sion as such condition re-
               Dishonest or criminal acts (in-                                   lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)   To the extent that coverage
               property for any purpose,                                         is provided under the SEC-
               whether acting alone or in collu-                                 TION A. COVERAGE, 5.
               sion with any other party.                                        Coverage Extensions,
                                                                                 c. Collapse; or
                                                                            2)   To collapse caused by one
                                                                                 or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 9 of 40


                                                                                          CIC0029
                   a) The "specified causes                           (3) We will not pay for "loss" caused by
                         of loss";                                         or resulting from any of the following
                                                                           in Paragraphs (3)(a) through (3)(c).
                   b) Breakage of building                                 However, if an excluded cause of
                         glass;                                            loss that is listed in Paragraphs (3)(a)
                   c) Weight of rain that col-                             through (3)(c) results in a Covered
                         lects on a roof; or                               Cause of Loss, we will pay for that
                                                                           portion of "loss" caused by that Cov-
                   d) Weight of people or                                  ered Cause of Loss:
                         personal property.
                                                                           (a) Weather Conditions
           (l) Pollutants
                                                                                Weather conditions, but this ex-
               Discharge, dispersal, seepage,                                   clusion only applies if weather
               migration, release, escape or                                    conditions contribute in any way
               emission of "pollutants" unless                                  with a cause or event excluded
               the discharge, dispersal, seep-                                  in SECTION A. COVERAGE, 3.
               age, migration, release, escape                                  Covered Causes of Loss, b.
               or emission is itself caused by                                  Exclusions, (1)(a) through
               any of the "specified causes of                                  (1)(h) to produce the "loss".
               loss". But if the discharge, dis-
               persal, seepage, migration, re-                             (b) Acts or Decisions
               lease, escape or emission of                                     Acts or decisions, including the
               "pollutants" results in a "speci-                                failure to act or decide, of any
               fied cause of loss", we will pay                                 person, group, organization or
               for the "loss" caused by that                                    governmental body.
               "specified cause of loss".
                                                                           (c) Defects, Errors, and Omis-
               This exclusion does not apply to                                sions
               "loss" to glass caused by chemi-
               cals applied to the glass.                                       1)   An act, error, or omission
                                                                                     (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                     a) Land use;
               We will not pay for "loss" to
               Covered Property consisting of                                        b) Design, specifications,
               merchandise, goods or other                                               construction, workman-
               product caused by or resulting                                            ship;
               from error or omission by any
               person or entity (including those                                     c) Planning, zoning, de-
                                                                                         velopment, surveying,
               having possession under an ar-
                                                                                         siting, grading, com-
               rangement where work or a por-
                                                                                         paction; or
               tion of the work is outsourced) in
               any stage of the development,                                         d) Maintenance,     installa-
               production or use of the product,                                         tion, renovation, repair,
               including planning, testing, pro-                                         or remodeling
               cessing, packaging, installation,
               maintenance or repair. This ex-                                       of part or all of any property
               clusion applies to any effect that                                    on or off the "premises";
               compromises the form, sub-
               stance or quality of the product.                                2)   A defect, weakness, inade-
               But if such error or omission re-                                     quacy, fault, or unsound-
                                                                                     ness in materials used in
               sults in a Covered Cause of
               Loss, we will pay for "loss"                                          construction or repair of part
                                                                                     or all of any property on or
               caused by that Covered Cause
               of Loss.                                                              off the "premises"; or

           (n) Neglect                                                          3)   The cost to make good any
                                                                                     error in design.
               Neglect of an insured to use all
               reasonable means to save and
               preserve property from further
               damage at and after the time of
               "loss".



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 10 of 40


                                                                                                        CIC0030
               accounts receivable done to                                       able for the month in which
               conceal the wrongful giving, tak-                                 the direct "loss" occurred or
               ing or withholding of "money",                                    for any demonstrated vari-
               "securities" or other property.                                   ance from the average for
                                                                                 that month.
               This exclusion applies only to
               the extent of the wrongful giving,                      (b) The following will be deducted
               taking or withholding.                                       from the total amount of ac-
                                                                            counts receivable, however that
           (c) Bookkeeping, accounting or bill-                             amount is established:
               ing errors or omissions.
                                                                            1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                               for which there is no direct
               turbance or erasure of "electron-                                 "loss"; and
               ic data" that is caused by or re-
               sults from:                                                  2)   The amount of the accounts
                                                                                 that you are able to re-
               1)   Programming      errors    or                                establish or collect; and
                    faulty machine instructions;
                                                                            3)   An amount to allow for
               2)   Faulty    installation or                                    probable bad debts that you
                    maintenance of data pro-                                     are normally unable to col-
                    cessing equipment or com-                                    lect; and
                    ponent parts;
                                                                            4)   All unearned interest and
               3)   An occurrence that took                                      service charges.
                    place more than 100 feet
                    from your "premises"; or                       The most we will pay for "loss" in any one
                                                                   occurrence under this Coverage Exten-
               4)   Interruption of electrical                     sion is $25,000.
                    power supply, power surge,
                    blackout or brownout if the               b.   Business Income and Extra Expense
                    cause of such occurrence
                    took place more than 100                       SECTION C. DEDUCTIBLE does not ap-
                    feet from your "premises".                     ply to this Coverage Extension.

               But we will pay for direct "loss"                   (1) Business Income
               caused by lightning.                                    We will pay for the actual loss of
           (e) Voluntary parting with any prop-                        "Business Income" and "Rental Val-
               erty by you or anyone entrusted                         ue" you sustain due to the necessary
               with the property if induced to do                      "suspension" of your "operations"
               so by any fraudulent scheme,                            during the "period of restoration". The
               trick, device or false pretense.                        "suspension" must be caused by di-
                                                                       rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                        caused by or resulting from any Cov-
               of records or any inventory com-                        ered Cause of Loss. With respect to
               putation to prove its factual ex-                       "loss" to personal property in the
               istence.                                                open or personal property in a vehi-
                                                                       cle or portable storage unit, the
       (6) Determination of Receivables:                               "premises" include the area within
           (a) If you cannot accurately estab-                         1,000 feet of the building or 1,000
               lish the amount of accounts re-                         feet of the "premises", whichever is
               ceivable outstanding as of the                          greater.
               time of direct "loss", the following                    With respect to the requirements of
               method will be used:                                    the preceding paragraph, if you are a
               1)   Determine the total of the                         tenant and occupy only part of the
                    average monthly amounts                            site at which the "premises" are lo-
                    of accounts receivable for                         cated, for the purpose of this Cover-
                    the 12 months immediately                          age Extension only, your "premises"
                    preceding the month in                             is the portion of the building that you
                    which the direct "loss" oc-                        rent, lease or occupy, including:
                    curs; and                                          (a) Any area within the building or
               2)   Adjust that total for any                               on the site at which the "premis-
                    normal fluctuations in the                              es" are located if that area ser-
                    amount of accounts receiv-
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 18 of 40


                                                                                                  CIC0038
               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a) At the "premises"; or                                cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                        ises" or temporary loca-                            "Business Income" will begin
                        tions, including reloca-                            immediately after the time of that
                        tion    expenses and                                action and will apply for a period
                        costs to equip and op-                              of up to 30 days from the date of
                        erate the replacement                               that action.
                        location or temporary
                        location; or                                        This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40


                                                                                           CIC0039
              purpose as the lost or damaged                            any period is for a period of less than 12
              property; and                                             months, constitute individual "coverage
                                                                        terms". The last "coverage term" ends at
          (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
              have been completed or at least un-                       address shown in the Declarations on the
              derway within 2 years following the                       earlier of:
              date of "loss".
                                                                        (1) The day the policy period shown in
     e.   We will not pay more for "loss" on a re-                          the Declarations ends; or
          placement cost basis than the least of:
                                                                        (2) The day the policy to which this Cov-
          (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
              the lost or damaged property;                                 or cancelled.
          (2) The cost to replace, on the same                     b.   However, if after the issuance of this
              "premises", the lost or damaged                           Coverage Part, any "coverage term" is
              property with other property:                             extended for an additional period of less
              (a) Of comparable material and                            than 12 months, that additional period of
                   quality; and                                         time will be deemed to be part of the last
                                                                        preceding "coverage term".
              (b) Used for the same purpose; or
                                                              5.   "Electronic data" means information, facts or
          (3) The amount you actually spend that                   "computer programs" stored as or on, created
              is necessary to repair or replace the                or used on, or transmitted to or from computer
              lost or damaged property.                            software (including systems and applications
                                                                   software), on hard or floppy disks, CD-ROMs,
     f.   The cost of repair or replacement does                   tapes, drives, cells, data processing devices
          not include the increased cost attributable              or any other repositories of computer software
          to enforcement of or compliance with any                 which are used with electronically controlled
          ordinance or law regulating the construc-                equipment.
          tion, use, or repair of any building or
          structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
          A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
          es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                   any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                             Part.
1.   "Actual cash value" means replacement cost               7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                  includes, but is not limited to, any form or type
     age, condition and obsolescence.                              of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                  toxins, spores, scents or byproducts produced
                                                                   or released by fungi.
     a.   Net Income (net profit or loss before in-
          come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
          or incurred; and                                         dental physical damage.

     b.   Continuing normal operating expenses                9.   "Money" means:
          sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                         or not in current use; and
     electronic instructions which direct the opera-               b.   Travelers checks, registered checks and
     tions and functions of a computer or device                        money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or           10. "Operations" means:
     send data.
                                                                   a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                       "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                      erage for "Business Income" including
                                                                        "Rental Value" or "Rental Value" applies.
     a.   The year commencing on the Effective
          Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
          standard time at your mailing address                    time that:
          shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 38 of 40


                                                                                                         CIC0058
                  BUSINESS INCOME (AND EXTRA EXPENSE)
                        COVERAGE FORM - ILLINOIS
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                        cated if that area services or is used
                                                                           to gain access to the described
Coverage is provided as described and limited be-                          "premises".
low for one or more of the following options for
which a Limit of Insurance is shown in the Declara-                    (2) Your personal property in the open
tions:                                                                     (or in a vehicle or portable storage
                                                                           unit) within 1,000 feet of the building
a.   "Business Income" including "Rental Value".                           or 1,000 feet of the "premises",
b.   "Business Income" other than "Rental Value".                          whichever distance is greater.

c.   "Rental Value".                                         2.   Extra Expense
If option a. above is selected, the term "Business
Income" will include "Rental Value". If option c.                 a.   Extra Expense coverage is provided at
                                                                       the "premises" described in the Declara-
above is selected, the term "Business Income" will
mean "Rental Value" only.                                              tions only if the Declarations show that
                                                                       "Business Income" coverage applies at
If Limits of Insurance are shown under more than                       that "premises".
one of the above options, the provisions of this
Coverage Part apply separately to each.                           b.   Extra Expense means necessary ex-
                                                                       penses you sustain (as described in Par-
1.   Business Income                                                   agraphs 2.c., d. and e.) during the "period
                                                                       of restoration" that you would not have
     a.   We will pay for the actual loss of "Busi-                    sustained if there had been no direct
          ness Income" you sustain due to the nec-                     "loss" to property caused by or resulting
          essary "suspension" of your "operations"                     from a Covered Cause of Loss.
          during the "period of restoration". The
          "suspension" must be caused by direct                   c.   If these expenses reduce the otherwise
          "loss" to property at "premises" which are                   payable "Business Income" loss, we will
          described in the Declarations and for                        pay expenses (other than the expense to
          which a "Business Income" Limit of Insur-                    repair or replace property as described in
          ance is shown in the Declarations. The                       Paragraph 2.d.) to:
          "loss" must be caused by or result from a
          Covered Cause of Loss. With respect to                       (1) Avoid or minimize the "suspension"
                                                                           of business and to continue "opera-
          "loss" to personal property in the open (or
                                                                           tions" either:
          personal property in a vehicle or portable
          storage unit), the "premises" include the                        (a) At the "premises"; or
          area within 1,000 feet of the building or
          1,000 feet of the "premises", whichever                          (b) At replacement "premises" or
          distance is greater.                                                  temporary locations, including
                                                                                relocation expenses and costs to
     b.   With respect to the requirements set forth                            equip and operate the replace-
          in the preceding paragraph, if you are a                              ment location or temporary loca-
          tenant and occupy only part of the site at                            tion; or
          which the "premises" are located, for the
          purposes of this Coverage Part only, your                    (2) Minimize the "suspension" of busi-
          "premises" is the portion of the building                        ness if you cannot continue "opera-
          which you rent, lease or occupy, includ-                         tions".
          ing:
                                                                  d.   We will also pay expenses to:
          (1) Any area within the building or on the
              site at which the "premises" are lo-                     (1) Repair or replace property; or

                                     Includes copyrighted material of Insurance
FA 213 IL 05 16                       Services Office, Inc., with its permission.                   Page 1 of 9


                                                                                              CIC0123
